Exhibit 10.4

 

FOURTH AMENDMENT TO THE PLEDGE AND SECURITY AGREEMENT

 

This FOURTH AMENDMENT TO THE PLEDGE AND SECURITY AGREEMENT, dated as of June 5,
2018 (this “Fourth Amendment”), is entered into by and among Ener-Core, Inc., a
Delaware corporation (the “Company”), Ener-Core Power, Inc. (“ECP”), a Delaware
corporation, and each other Subsidiary of the Company and ECP hereafter becoming
party hereto (together with the Company and ECP, each a “Grantor” and,
collectively, the “Grantors”), and Empery Tax Efficient, LP, in its capacity as
collateral agent (in such capacity, the “Collateral Agent”) for (a) the buyers
listed in the Schedule of Buyers (the “April 2015 Investors”) attached to that
certain Securities Purchase Agreement dated April 22, 2015 entered into by and
among the Company and the April 2015 Investors (as the same may be amended,
restated or otherwise modified from time to time, the “April 2015 SPA”); (b) the
buyers listed in the Schedule of Buyers (the “May 2015 Investors”) attached to
that certain Securities Purchase Agreement, dated as of May 7, 2015 entered into
by and among the Company and the May 2015 Investors (as the same may be amended,
restated or otherwise modified from time to time, the “May 2015 SPA”); (c) the
buyers listed in the Schedule of Buyers (the “November 2016 Investors”) attached
to that certain Securities Purchase Agreement, dated as of November 23, 2016
entered into by and among the Company and the November 2016 Investors (as the
same may be amended, restated, joined or otherwise modified from time to time,
the “November 2016 SPA”); (d) the holders of the notes amended, restated and
delivered pursuant to those Amendment Agreements (collectively, the “Amendment
Agreements”), pursuant to which the Company amended and restated certain notes
held by the April 2015 Investors and the May 2015 Investors for senior secured
convertible notes; (e) the buyers listed in the Schedule of Buyers (the
“September 2017 Investors”) attached to that certain Securities Purchase
Agreement, dated as of September 19, 2017 entered into by and among the Company
and the September 2017 Investors (as the same may be amended, restated, joined
or otherwise modified from time to time, the “September 2017 SPA”); and (f) the
buyers listed in the Schedule of Buyers (the “June 2018 Investors”) attached to
that certain Securities Purchase Agreement, dated as of June 5, 2018 entered
into by and among the Company and the June 2018 Investors (as the same may be
amended, restated, joined or otherwise modified from time to time, the “June
2018 SPA”). Reference is hereby made to that certain Pledge and Security
Agreement dated April 23, 2015 by and among the Company and the Collateral Agent
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Security Agreement”). Capitalized terms used herein and not
otherwise defined shall have the definitions ascribed to such terms in the
Security Agreement.

 

RECITALS

 

WHEREAS, the Company had previously entered into the April 2015 SPA with the
April 2015 Investors pursuant to which the Company issued senior secured
promissory notes (as amended, restated, replaced or otherwise modified from time
to time in accordance with the terms thereof (including pursuant to the
Amendment Agreements), collectively, the “April 2015 Notes”) and warrants
(“April 2015 Warrants”) to the April 2015 Investors (the financing transaction
contemplated under the April SPA is hereinafter referred as the “April 2015
Financing”).

 

WHEREAS, as required under the terms of the April 2015 SPA, the Company entered
into the Security Agreement with the Collateral Agent for the benefit of the
April 2015 Investors, pursuant to which the Company granted the Collateral Agent
a security interest in all personal property (with certain exceptions as set
forth in the Security Agreement) for the benefit of the April 2015 Investors in
order to secure all of the Company’s obligations under the April 2015 SPA and
the April 2015 Notes.

 

WHEREAS, as required under the terms of the May 2015 SPA, the Company amended
the Security Agreement with the Collateral Agent, pursuant to which the Company
granted the Collateral Agent a security interest in all personal property (with
certain exceptions as set forth in the Security Agreement) for the benefit of
the May 2015 Investors in order to secure all of the Company’s obligations under
the May 2015 SPA and the senior secured convertible notes issued pursuant to the
May 2015 SPA (as amended, restated, replaced or otherwise modified from time to
time in accordance with the terms thereof (including pursuant to the Amendment
Agreements), collectively, the “May 2015 Notes”).

 







 

WHEREAS, on November 23, 2016, in connection with the consummation of the
transactions contemplated by the November 2016 SPA, the Grantors executed and
delivered to the Collateral Agent a second amendment to the Pledge and Security
Agreement that granted to the Collateral Agent (i) for the benefit of the
November 2016 Investors, a security interest in all personal property (with
certain exceptions specified below) of the Grantors to secure all of the
Company’s obligations under the November 2016 SPA and the senior secured notes
issued pursuant thereto (as such notes may be amended, restated, replaced or
otherwise modified from time to time in accordance with the terms thereof,
collectively, the “November 2016 Notes”) and each of the other agreements
entered into by the parties thereto in connection with the transactions
contemplated by the November 2016 SPA; and (ii) for the benefit of the April
2015 Investors and the May 2015 Investors, a security interest in all personal
property (with certain exceptions specified below) of the Grantors to secure all
of the Company’s obligations under the Amendment Agreements and the senior
secured notes amended, restated and delivered pursuant thereto and each of the
other agreements entered into by the parties thereto in connection with the
transactions contemplated by the Amendment Agreements.

 

WHEREAS, on September 17, 2017, in connection with the consummation of the
transactions contemplated by the September 2017 SPA, the Grantors executed and
delivered to the Collateral Agent a third amendment to the Pledge and Security
Agreement that granted to the Collateral Agent for the benefit of the September
2017 Investors, a security interest in all personal property (with certain
exceptions specified below) of the Grantors to secure all of the Company’s
obligations under the September 2017 SPA and the senior secured notes issued
pursuant thereto (as such notes may be amended, restated, replaced or otherwise
modified from time to time in accordance with the terms thereof, collectively,
the “September 2017 Notes”) and each of the other agreements entered into by the
parties thereto in connection with the transactions contemplated by the
September 2017 SPA.

 

WHEREAS, it is a condition precedent to the June 2018 Investors consummating the
transactions contemplated by the June 2018 SPA that the Grantors execute and
deliver to the Collateral Agent a further amendment to the Pledge and Security
Agreement providing for their grant to the Collateral Agent, for the benefit of
the June 2018 Investors, of a security interest in all personal property (with
certain exceptions specified below) of the Grantors to secure all of the
Company’s obligations under the June 2018 SPA and the senior secured notes
issued pursuant thereto (as such notes may be amended, restated, replaced or
otherwise modified from time to time in accordance with the terms thereof,
collectively, the “June 2018 Notes”) and each of the other agreements entered
into by the parties thereto in connection with the transactions contemplated by
the June 2018 SPA.

 

WHEREAS, the Company and the Collateral Agent desire to enter into this Fourth
Amendment in order amend the Security Agreement to include the June 2018
Investors as secured parties to whom the Company is also granting the
aforementioned security interests such that the June 2018 Notes shall rank pari
passu in priority with the April 2015 Notes, the May 2015 Notes the November
2016 Notes and the September 2017 Notes, with the holders of each of the April
2015 Notes, the May 2015 Notes, the November 2016 Notes, the September 2017
Notes and the June 2018 Notes having a first priority perfected security
interest in all of the current and future assets of the Company and all direct
and indirect Subsidiaries of the Company, except for the “Excluded Assets” (as
such term is defined in the Security Agreement).

 



 2 



 

WHEREAS, each Grantor has determined that the execution, delivery and
performance of this Fourth Amendment directly benefits, and are in the best
interest of the Company and such Grantor.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto covenant and agree as follows:

 

SECTION 1.   Amendments to the Security Agreement.

 

(a)   The definition of the term “Securities Purchase Agreement” in the first
paragraph of the Security Agreement is hereby amended and restated such that it
means, collectively, the April 2015 SPA (as defined below), the May 2015 SPA (as
defined below), the November 2016 SPA (as defined below), the Amendment
Agreements (as defined below), the September 2017 SPA (as defined below) and the
June 2018 SPA (as defined below).

 

(b)   The sixth recital in the Security Agreement is hereby deleted, and the
following recitals set forth below are hereby added after the fifth recital in
the Security Agreement:

 

“WHEREAS, the Company and each party listed as a “Buyer” (each a “June 2018
Buyer”, and collectively, the “June 2018 Buyers”) on the Schedule of Buyers (as
such schedule may be amended, restated, joined or otherwise modified from time
to time) attached to that certain Securities Purchase Agreement by and among the
Company and the June 2018 Buyers dated June 5, 2018 (as the same may be amended,
restated, joined or otherwise modified from time to time, the “June 2018 SPA”),
are parties to the June 2018 SPA, pursuant to which the Company is required to
sell, and the June 2018 Buyers shall purchase or have the right to purchase,
senior secured notes (the “June 2018 Notes”)”

 

“WHEREAS, (a) each of the April 2015 Buyers, the May 2015 Buyers, the November
2016 Buyers, the September 2017 Buyers and the June 2018 Buyers are hereinafter
referred to individually as a “Buyer” and collectively, the “Buyers”; (b) the
April 2015 Notes, the May 2015 Notes, the November 2016 Notes, the September
2017 Notes and the June 2018 Notes are hereinafter referred to collectively as
the “Notes”; and (c) collectively, the (1) April 2015 SPA, the April 2015 Notes
and each of the other agreements entered into by the parties thereto in
connection with the transactions contemplated by the April 2015 SPA; (2) the May
2015 SPA, the May 2015 Notes and each of the other agreements entered into by
the parties thereto in connection with the transactions contemplated by the May
2015 SPA; (3) the November 2016 SPA, the November 2016 Notes and each of the
other agreements entered into by the parties thereto in connection with the
transactions contemplated by the November 2016 SPA; (4) the Amendment Agreements
and each of the other agreements entered into by the parties thereto in
connection with the transactions contemplated by the Amendment Agreements; (5)
the September 2017 SPA, the September 2017 Notes and each of the other
agreements entered into by the parties thereto in connection with the
transactions contemplated by the September 2017 SPA; and (6) the June 2018 SPA,
the June 2018 Notes and each of the other agreements entered into by the parties
thereto in connection with the transactions contemplated by the June 2018 SPA
are hereinafter referred to as the “Combined Transaction Documents.”

 



 3 



 

(c)   Section 1(c) of the Security Agreement is hereby amended to add the
following term and definition:

 

“Note Required Holders” means the holders of a majority of the outstanding
principal amount of April 2015 Notes, the April 2015 Notes, the November 2016
Notes, the September 2017 Notes and the June 2018 Notes, taken together, and
shall include Empery Asset Master Ltd. (“Empery”) so long as Empery or any of
its affiliates holds any April 2015 Notes, any May 2015 Notes, any November 2016
Notes, any September 2017 Notes or any June 2018 Notes.”

 

SECTION 2.   Effectiveness. This Fourth Amendment shall become effective as of
the date hereof only upon the satisfaction of all of the following conditions
precedent (the date of satisfaction of such conditions being referred to herein
as the “Fourth Amendment Effective Date”):

 

(a)   The Collateral Agent shall have received a counterpart signature page of
this Fourth Amendment duly executed by each of the Grantors; and

 

(b)   The representations and warranties contained in Section 3 of this Fourth
Amendment are and will be true and correct in all material respects on and as of
the Fourth Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.

 

SECTION 3.   Representations and Warranties. In order to induce the Collateral
Agent to enter into this Fourth Amendment and to amend the Security Agreement in
the manner provided herein, each Grantor represents and warrants to the Agent,
that the following statements are true and correct in all material respects:

 

(a)   This Fourth Amendment has been duly executed and delivered by each Grantor
party hereto and each of this Fourth Amendment and the Security Agreement as
amended hereby is the legal, valid and binding obligation of each Grantor, and
is enforceable against each Grantor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and by equitable
principles relating to enforceability.

 

(b)   The execution, delivery and performance of this Fourth Amendment and the
Security Agreement as amended hereby, are within each Grantor’s corporate powers
and have been duly authorized by all necessary corporate actions of each
Grantor. The execution, delivery and performance of this Fourth Amendment and
the existing Security Agreement as amended hereby (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
governmental authority or other regulatory body or any other Person, except (A)
such as have been obtained or made and are in full force and effect, (B) for
filings and registrations necessary to perfect Liens created pursuant to the
Notes and the Transaction Documents, or (C) consents or approvals the failure of
which to obtain would not reasonably be expected to result in a Material Adverse
Effect (as defined in the Securities Purchase Agreement), (b) will not violate
any law applicable to any Grantor which would result in a Material Adverse
Effect (as defined in the Securities Purchase Agreement), (c) will not result in
a default under any material indebtedness, and (d) will not result in the
creation or imposition of any Lien on any asset of any Grantor, except Liens
created pursuant to the Notes and the Transaction Documents.

 



 4 



 

SECTION 4.   References to and Effect on the Security Agreement.

 

(a)   On and after the Fourth Amendment Effective Date, each reference in the
Security Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Security Agreement, and each reference in the
Transaction Documents to the “Pledge and Security Agreement”, “thereunder”,
“thereof” or words of like import referring to the Security Agreement shall mean
and be a reference to the Security Agreement, as amended by this Fourth
Amendment.

 

(b)   Except as specifically amended by this Fourth Amendment, the Security
Agreement and the Transaction Documents shall remain in full force and effect
and are hereby ratified and confirmed.

 

(c)   The execution, delivery and performance of this Fourth Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Collateral Agent or Buyer under, the Security Agreement
or any of the other Transaction Documents.

 

SECTION 5.   APPLICABLE LAW. THIS FOURTH AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS
REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE
VALIDITY AND PERFECTION OR THE PERFECTION AND THE EFFECT OF PERFECTION OR
NON-PERFECTION OF THE SECURITY INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER,
IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAW OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK

 

SECTION 6.   Counterparts and Facsimile or Electronic Signatures. This Fourth
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document. This Fourth Amendment may be
executed by fax or electronic mail, in PDF format, and no party hereto may
contest this Fourth Amendment’s validity solely because a signature was faxed or
otherwise sent electronically.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



 5 





 

IN WITNESS WHEREOF, each Grantor has caused this Fourth Amendment to be executed
and delivered by its officer thereunto duly authorized, as of the date first
above written.

 



  ENER-CORE, INC., a Delaware corporation       By:           Name: Domonic J.
Carney   Title: Chief Financial Officer         Address for Notices:   8965
Research Drive, Suite 100   Irvine, California 92618   Attention: Mr. Domonic J.
Carney   Facsimile: (949) 616-3399   Email: DJ.Carney@ener-core.com        
ENER-CORE POWER, INC., a Delaware corporation         By:    Name: Domonic J.
Carney   Title: Chief Financial Officer         Address for Notices:   8965
Research Drive, Suite 100   Irvine, California 92618   Attention: Mr. Domonic J.
Carney, CFO   Facsimile: (949) 616-3399   Email: DJ.Carney@ener-core.com 

 

Signature Page to Fourth Amendment to Pledge and Security Agreement

 







 

ACCEPTED BY:

 

EMPERY TAX EFFICIENT, LP,

as Collateral Agent

 

By: Empery Asset Management, LP, its authorized agent

 

By:Name: Brett Director    Title: General Counsel  



 Address: c/o Empery Asset Management, LP    1 Rockefeller Plaza, Suite 1205   
New York, NY 10020

 

Signature Page to Fourth Amendment to Pledge and Security Agreement

 

 

 

